Citation Nr: 1338821	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  06-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from February 2006 and August 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These matter was most Remanded in December 2010 for additional development.

The Veteran testified before the undersigned at a Travel Board hearing in January 2008.  A transcript is of record.

In September 2011, the Veteran withdrew his request for a Travel Board hearing before the Board regarding the PTSD claim.

In a June 2012 decision, the Board denied the Veteran's claims for entitlement to service connection for a low back disorder, residuals of a left knee disability, and left ear hearing loss and remanded the claims for entitlement to service connection for asthma and an acquired psychiatric disorder for further evidentiary development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court vacated and remanded the case to the Board for further proceedings consistent with a June 2013 Joint Motion for Partial Remand (JMR).  The issues involving hypertension and asthma were perfected for appeal in the interim.  The two appeals have been merged for purposes of judicial economy and efficiency.

In June 2012, the Board noted that the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As it does not appear that the AOJ has adjudicated this issue, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the parties to the Joint Motion agreed that the Board erred by failing in its duty to assist the Veteran in obtaining VA treatment records that he identified as relevant to his claims for service connection for a low back disorder, residuals of a left knee injury, and left ear hearing loss, and which the Board previously ordered VA to obtain.  The parties cited to a December 2010 remand in which the Board requested VA to obtain medical records from the Daytona Beach Outpatient Clinic (OPC) from 1990 onward.  Although VA obtained records dated from 2009 to 2010 and issued two formal findings of unavailability in December 2011 and March 2012 as to the unavailability of the remainder of those records, the parties have determined that VA should take additional steps to ensure that all of Veteran's records from the Daytona Beach OPC have been obtained.  In addition, a review of the paper claims file shows that the most recent most recent VA treatment record is dated in December 2007 and the most recent VA treatment record in the electronic file is dated in May 2012.  Consequently, on remand, records dated from 1990 to the present that have not been obtained must be secured and associated with the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

In addition, the record reflects that the Veteran received private psychiatric treatment from Dr. Gay in Cocoa, [Florida].  Accordingly, on remand all of the Veteran's outstanding treatment records from Dr. Gay should also be obtained.

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran contends that he has PTSD due to witnessing the death of fellow service members in 1985 and 1986 during his service.  The first stressor occurred in 1985 when he witnessed the death of a Marine during a training exercise with the 2nd Battalion 8th Marines at Camp Lejeune.  The second stressor occurred in April 1986 around 11:00 am when he witnessed the death of Corporal "D.G." in driver training class at the Naval Weapons Station in Colts Neck, New Jersey.  Corporal D.G. was also assigned to the 2nd Battalion 9th Marines.

The Veteran's STRs are void of findings or any diagnosis related to a psychiatric disorder.

Post-service, VA treatment records include a September 2007 report which documents that the Veteran was receiving private psychiatric treatment with "Dr. Gay" in Cocoa, [Florida] and reflects complaints of depression, irritability, insomnia.  The Veteran also complained of flashbacks and nightmares about his time in the Marine Corps and police department.  However, a December 2007 ambulatory care note indicates a false positive PTSD screen and a negative depression screen in December 2009.

In July 2008, the RO made a formal finding of lack of information required to corroborate the stressor associated with the Veteran's claim for PTSD.  The RO indicated that their effort to corroborate the stressful event(s) consisted of requesting specific stressor information in a January 2008 letter to the Veteran to which the Veteran responded with a detailed stressor statement in June 2008.  While it appears that the 1985 stressor is of inadequate specificity to be verified, the April 1986 incident appears to be of sufficient specificity and the RO should attempt to corroborate this allegation with the appropriate research facilities.

Under these circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  As it is unclear whether the Veteran has any currently diagnosed psychiatric disorder and since additional private psychiatric and VA treatment records are being requested, the prudent and thorough course of action is to remand the claim for an examination, that includes a review of any and all additional treatment records, and an opinion as to whether the Veteran has any psychiatric diagnoses to include PTSD, that is attributable to his period of active duty.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records, to specifically include all records from the Daytona Beach (OPC) dated from 1990 to the present, that have not yet been obtained and associated with the claims file.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private psychiatric treatment records from Dr. Gay.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

All actions to obtain the aforementioned requested records should be documented fully in the claims files.

3.  The RO should attempt to corroborate the Veteran's allegations concerning the April 1986 incident with the appropriate research facilities.  If the stressor(s) is of inadequate specificity to be verified, such a determination should be noted in the record.

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to his active service.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service personnel and treatment records, and his VA and private medical records.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

5.  Thereafter, take adjudicatory action on the service connection claims.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in February 2013.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


